Quillian, Judge.
The record reveals that the defendant paid the fine imposed by the judgment from which he appeals. That being true, the issue sought to be raised is moot. White v. City of Tifton, 1 Ga. App. 569 (57 SE 1038); Ellett v. City of *655College Park, 135 Ga. App. 269, 270 (217 SE2d 374); Brown v. City of Atlanta, 123 Ga. 497 (3) (51 SE 507).
Submitted September 13, 1976
Decided September 28, 1976.
Saliba & Newsom, George M. Saliba, for appellant.
George Talley, Solicitor, for appellee.

Appeal dismissed.


Deen, P. J., and Webb, J., concur.